Citation Nr: 1021282	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  06-28 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1944 to May 
1946.  He died in October 2005, and the appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied the above claim. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in October 2005 as a result of 
respiratory failure, with underlying causes of urosepsis and 
congestive heart failure; other significant conditions noted 
on his death certificate include a left hip fracture that 
contributed to death, but did not result in the underlying 
cause of death. 

2.  Prior to his death, the Veteran was service connected for 
posttraumatic stress disorder (PTSD) and post-traumatic 
encephalopathy with scalp scars, manifested subjectively by 
headaches and dizziness (PTE); he was also in receipt of a 
total disability rating based on individual unemployability 
(TDIU).       

3.  The preponderance of the medical evidence shows that it 
is at least as likely as not that the Veteran's service-
connected PTE resulted in his left hip fracture which 
contributed substantially or materially to his death. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the Veteran's death have been met.  38 U.S.C.A. §§ 
1110, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  As the 
appellant's claim is granted, any failure in notifying or 
assisting her is harmless error.  

The appellant seeks service connection for the cause of the 
Veteran's death.  Specifically, the appellant contends that 
the Veteran's death was substantially and materially 
contributed to and aided by his service-connected PTSD and 
PTE.  In this regard, at her March 2010 hearing, the 
appellant asserted that the Veteran's service-connected PTE 
frequently caused him to become dizzy and to occasionally 
fall, and that it was such a PTE-induced dizzy spell that led 
to the October 2005 hip fracture for which he was admitted to 
the hospital immediately prior to his death.  In the 
alternative, the appellant contends that the Veteran's 
service-connected PTSD caused or aggravated his 
cardiovascular disease, which ultimately resulted in his 
congestive heart failure. 

Dependency and Indemnity Compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
Veteran, with service connection determined according to the 
standards applicable to disability compensation. 38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.5(a).

A Veteran's death may be service-connected if the death 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval or air service.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.303(a).  The service-connected 
disability may be either the principal or a contributory 
cause of death.  38 C.F.R. § 3.312(a).  A disability is the 
principal cause of death if it was the immediate or 
underlying cause of death, or was etiologically related to 
the death. 38 C.F.R. § 3.312(b).  A disability is a 
contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
or aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).  In order to be a contributory cause of death, it 
must be shown that there were "debilitating effects" due to 
a service-connected disability that made the Veteran 
"materially less capable" of resisting the effects of the 
fatal disease, or that a service-connected disability had a 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).

The basic facts in this case are not in dispute.  The Veteran 
died in October 2005 as a result of respiratory failure, with 
underlying causes of urosepsis and congestive heart failure; 
other significant conditions noted on his death certificate 
include a non-contributory left hip fracture that contributed 
to death, but did not result in the underlying cause of 
death.  At the time of his death, service connection was in 
effect for PTSD and PTE.  The Veteran was also in receipt of 
a TDIU, effective from October 28, 1997.  Service connection 
was not in effect for congestive heart failure or coronary 
artery disease.  

On the day prior to his death, October 11, 2005, the Veteran 
was admitted to Dameron Hospital.  Upon admission, Dr. Gary 
M. Algere reported that the Veteran was demented and non-
ambulatory, indicating that he had been bedridden for the 
past several years.  Dr. Algere reported that the Veteran had 
fallen over in his wheelchair three days earlier, injuring 
his left hip, and that he had been taken to St. Josephs 
Hospital for emergency treatment based on his continuing 
complaints of hip pain.  Dr. Algere indicated that the 
Veteran had been transferred from St. Josephs to Dameron 
Hospital for treatment after x-rays revealed that he had a 
femoral neck fracture.  Upon examination, Dr. Algere 
diagnosed the Veteran with dementia, status post left femoral 
nailing for a mid-shaft femur fracture, and a left 
intertrochanteric hip fracture.  Dr. Algere went on to report 
that, due to the Veteran's comorbidities, age, and the fact 
that he was non-ambulatory, surgery would not be very 
fruitful, and as such, was not recommended.  

Upon admission, the Veteran was also seen by Dr. Nanying Li, 
who reported that the Veteran had a history of coronary 
artery disease, congestive heart failure, hypertension, DVT, 
and a previous left hip fracture.  Dr. Li also noted that the 
Veteran had been bedridden for quite some time, and had 
recently experienced a left hip injury after falling over in 
his wheelchair.  Upon examination, Dr. Li diagnosed the 
Veteran with a left hip fracture, a pelvic fracture, 
hypnatremia, a history of congestive heart failure, and 
dementia.  

The following day, the Veteran was seen by Dr. Ghaus Malik, 
who reported that the Veteran was totally obtunded and 
appeared in a terminal state.  Dr. Malik noted that the 
Veteran's past medical history was significant for 
Alzheimer's disease, coronary artery disease, bypass graft 
surgery, and permanent pacemaker placement.  Dr. Malik also 
noted that the Veteran had recently received emergency 
treatment for a femoral neck fracture at St. Josephs, and had 
been transferred to Dameron Hospital for further treatment.  
Dr. Malik diagnosed the Veteran with a hip fracture; possible 
fat emboli of the lungs, which were causing respiratory 
failure; and a possible urinary tract infection with septic 
shock.  Additionally, Dr. Malik reported that, due to the 
Veteran's poor and tenuous condition, surgical intervention 
of the hip was advised against and the Veteran was placed in 
the Intensive Care Unit (ICU).  
        
A discharge summary report dated October 13, 2005, notes that 
the Veteran's final diagnoses were respiratory failure, 
urosepsis, a history of coronary artery disease, a history of 
dementia, and a left hip fracture.  This report also 
indicates that, upon admission to Dameron Hospital, the 
Veteran had been very lethargic and unable to give any 
history, and that upon examination, he was found to have 
respiratory distress, an increased respiratory rate, and CO2 
retention.  Accordingly, the Veteran was intubated and 
transferred to ICU, where he was also found to have urosepsis 
and hypotension.  Unfortunately, however, despite antibiotic 
treatment for his urosepsis and the use of pressors to 
control his hypotension, the Veteran's condition continued to 
deteriorate, and on October 12, 2005, he passed away.  
        
Subsequently, in an October 2006 letter, one of the Veteran's 
private doctors, Dr. Albert L. Chen, reported that the 
Veteran had been confined to a wheelchair since October 1999.  
Dr. Chen also noted that the Veteran had a history of deep 
vein thrombophlebitis (DVT) of the left leg for which he had 
been taking anti-coagulation medication since May 1999; 
homocysteinemia for which he had been taking folic acid since 
May 1999; carotid artery disease; chronic eschemic heart 
disease, status-post four vessel coronary artery bypass graft 
in April 1996; benign prostatic hypertrophy; status-post 
stripping and ligation for varicosities in April 1991; 
transient ischemic attack; coronary artery disease; and 
atrial fibrillation.  Dr. Chen also reported that the Veteran 
had a single chamber pacemaker placed for symptomatic 
bradycardia and syncope.  Dr. Chen went on to report that the 
Veteran's main clinical problem was his hypercoagulable 
state, which contributed to his DVT and coronary artery 
disease.  In this regard, Dr. Chen stated that the Veteran's 
service-connected brain/spinal cord condition could have 
contributed to his immobility and aggravated his 
hypercoagulable state.  
        
Additionally, in July 2009, a VA medical opinion regarding 
the etiology of the Veteran's cause of death was obtained.  
At the outset of the opinion, the physician reported that she 
had reviewed the Veteran's claims file, and noted that the 
Veteran was service-connected for minimal PTE and PTSD at the 
time of his death.  She also reported that his immediate 
cause of death was respiratory failure with urosepsis and 
congestive heart failure, and that a left hip fracture was 
another significant, but non-contributory condition noted on 
his death certificate.  Additionally, the physician noted 
that the Veteran had a past medical history of multiple 
comorbidities, including recurrent DVT due to a genetic 
condition, coronary artery disease with four vessel bypass 
surgery in April 1996, atrial fibrillation, hypertension, 
cerebral vascular event, congestive heart failure, 
symptomatic bradycardia and syncope, a right femur fracture 
in 1946, dementia, inappropriate secretion of an antidiuretic 
hormone, and cataracts.  
        
The VA physician went on to provide the opinion that it was 
less likely than not that the Veteran's service-connected 
PTSD and mild PTE caused his death.  In this regard, she 
stated that severe encephalopathy leaves patients in a 
comatose state that leads to urosepsis and/or respiratory 
failure; however, she pointed out that the Veteran's PTE was 
reported to be mild and had not left him comatose or 
bedbound.  Significantly, however, the physician did not 
comment on the fact that the Veteran was bedridden for the 
last few years of his life.  
        
Additionally, the VA physician acknowledged that PTSD has 
been reported to increase stress levels and norepinephrine.  
However, she went on to report that PTSD is not a risk factor 
for coronary artery disease, congestive heart failure, or 
hypertension, and citing to the Framington Heart Study, 
indicated that the Veteran's congestive heart failure was 
instead most likely the result of his coronary artery 
disease, which had been worsened by his hypercoagulable 
state.  The physician went on to conclude that the Veteran's 
causes of death (i.e., respiratory failure, urosepsis, and 
congestive heart failure) were most likely caused by his 
multiple comorbidities and less likely caused by his service 
connected PTSD and PTE.  

Based on the foregoing, the Board finds that, although the 
Veteran's service-connected PTE was not the principal cause 
of his death, it was a substantial contributing factor in his 
death insofar as it had a material influence in accelerating 
death.  In this regard, the Board notes that the Veteran was 
service connected for PTE with subjective complaints of 
dizziness, and that the appellant has reported that the 
Veteran's PTE caused frequent dizzy spells and occasional 
falls.  Moreover, the appellant has reported that the 
Veteran's October 2005 fall, which resulted in the left hip 
fracture that immediately preceded his death, was brought on 
by such a dizzy spell.  In this regard, the Board notes that 
the appellant is competent to report that the Veteran 
complained of having frequent dizzy spells and occasionally 
fell down during such spells.  See Washington v. Nicholson, 
19 Vet. App. 362 (2005); Barr v. Nicholson, 21 Vet. App. 303, 
307-08 (2007) (holding that lay testimony is competent to 
establish the presence of observable symptomatology).  
Competent testimony is limited to that which the witness has 
actually observed and is within the realm of his personal 
knowledge.  Such knowledge comes to a witness through use of 
his senses-that which is heard, felt, seen, smelled or 
tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, 
the Board finds it significant that, on the Veteran's death 
certificate, the Veteran's terminal treating doctor, Dr. Li, 
reported that the Veteran's left hip fracture contributed to 
his death, although it did not result in the underlying cause 
of death (i.e., respiratory failure, urosepsis, and 
congestive heart failure).  The Board finds Dr. Li's 
assessment of the relationship between the Veteran's left hip 
fracture and his death to be probative.  

The Board also acknowledges the July 2009 VA physician's 
opinion that the Veteran's causes of death (i.e., respiratory 
failure, urosepsis, and congestive heart failure) were most 
likely caused by his multiple comorbidities and less likely 
caused by his service-connected PTE.  Significantly, however, 
in providing this opinion, the physician only discussed 
whether there was a direct etiological relationship between 
the Veteran's PTE and his urosepsis and/or respiratory 
failure.  As such, she failed to discuss whether the 
Veteran's PTE was causally related to his October 2005 fall 
and resulting left hip fracture.  The physician also failed 
to provide an opinion regarding a potential relationship 
between the Veteran's left hip fracture and his death.  As 
such, the Board does not find the VA physician's statement to 
be probative as to the issue of whether the Veteran's service 
connected PTE was a substantial contributing factor in his 
death.  

Therefore, because the evidence shows that the Veteran's PTE 
resulted in a fall causing his left hip fracture (see 38 
C.F.R. § 3.310), and that the left hip fracture was listed as 
a contributory cause of death on the death certificate, the 
Board finds that the Veteran's service-connected PTE 
contributed to his death.  Accordingly, the claim for service 
connection for the Veteran's cause of death is granted.  


ORDER

Service connection for the Veteran's cause of death is 
granted. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


